DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch circuit and display device with uniform touch sensitivity in an edge area with a rounded shape”.

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  The phrase “the scan signal” lacks antecedent basis in independent claims 1 and 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 8 and 20 recite “at a point in time at which the scan signal is applied to touch electrodes located in the edge area, among the plurality of touch electrodes, the touch circuit/touch driving signal output circuit outputs the touch driving signal to the corresponding touch electrodes”.  This finds verbatim support in the Specification as filed par. 146 where it reads “at points in time at which the scan signal SCAN is applied to the touch electrodes TE located in the edge areas…” However, the disclosure explains: 
the SCAN signal as a signal supplied to the gate lines (Figs. 2, 5 and par. 114) and the touch electrodes connected to touch lines (Fig. 4: See Tx and Rx to TE);  
the gate lines located at layer L07 in Fig. 3 per par. 83, and the touch electrodes TE located at the encapsulation layer L14 in Fig. 13 per par. 94; and 
the scan lines supplied with a SCAN signal for display driving and the touch driving signal supplied through the touch lines TX for touch driving (Fig. 5).
Therefore, while the disclosure provides verbatim support for “at a point in time at which the scan signal is applied to touch electrodes”, it fails to explain how this occurs. And because this is not conventional, then one of ordinary skill in the art at the time of the effective filing date, could not make a scan signal be applied to the touch electrodes in a completely different layer from the gate lines, partly because it is not evident from the disclosure how the touch electrode is connected to a gate line or applied a SCAN signal. Nor is it evident at what point in time the scan signal is applied to the touch electrodes such that the touch driving signal is output to the corresponding touch electrodes. 
Note that it also wouldn’t make sense to give a broader interpretation to the word “the scan signal” in claims 8 and 20 (as opposed to the intended meaning of par. 146) because, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. in US 2019/0204982 (hereinafter Peng).

Regarding claim 1, Peng discloses a touch display device (Peng’s par. 26) comprising: 
a display panel (Peng’s Fig. 1A and par. 26, 32) including an edge area (Peng’s Fig. 1A) having a rounded shape (Peng’s Fig. 1A) and a flat inner area (Peng’s Fig. 1A) in which a plurality of touch electrodes (Peng’s Figs. 1A, 3A-B and par. 32, 34, 41-42: sensing units) are disposed (Peng’s Figs. 1A, 3A-B); 

a touch circuit (Peng’s par. 30, 40-46: touch control chip) outputting the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of irregular sensing by Tx1) at a voltage level higher (Peng’s par. 30, 57, 63: the smaller area, the higher the driving voltage) than a voltage level of the touch driving signal applied to the inner area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of regular sensing by Tx2-Tx N-1). 

Regarding claim 14, Peng discloses a touch circuit (Peng’s par. 30, 40-46: touch control chip) comprising: 
a touch driving signal output circuit (Peng’s par. 30, 40-46: touch control chip) outputting a touch driving signal (Peng’s par. 30, 40-46: driving signal) to a display panel (Peng’s Fig. 1A and par. 26, 32) including an edge area (Peng’s Fig. 1A) having a rounded shape (Peng’s Fig. 1A) and a flat inner area (Peng’s Fig. 1A) in which a plurality of touch electrodes (Peng’s Figs. 1A, 3A-B and par. 32, 34, 41-42: sensing units) are disposed (Peng’s Figs. 1A, 3A-B), 
a plurality of driving lines (Peng’s Figs. 1A, 3A-B and par. 41-44: transmitters) applying the touch driving signal (Peng’s par. 30, 40-46: driving signal) to the plurality of touch electrodes (Peng’s Figs. 1A, 3A-B and par. 32, 34, 41-46: sensing units) being disposed in the display panel (Peng’s Figs. 1A, 3A-B), such that the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of irregular sensing by Tx1) has a voltage level higher (Peng’s par. 30, 57, 63: the smaller area, the higher the driving voltage) than a voltage level of the touch driving signal applied to the inner area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of regular sensing by Tx2-Tx N-1); and 


Regarding claim 2, Peng discloses wherein the edge area (Peng’s Fig. 1A) includes at least one of a top horizontal line (Peng’s Fig. 1A), a bottom horizontal line (Peng’s Fig. 1A), a left vertical line (Peng’s Fig. 1A)  and a right vertical line (Peng’s Fig. 1A) of the display panel. 

Regarding claims 3 and 15, Peng discloses wherein the driving lines (Peng’s Figs. 1A, 3A-B and par. 41-44: transmitters) extend in parallel to a direction in which the edge area extends (Peng’s Figs. 3A-B, 5A-B). 

Regarding claims 4 and 16, Peng discloses wherein the voltage level of the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of irregular sensing by Tx1) is determined in consideration of at least one selected from among the shape of the edge area (Peng’s Fig. 1A and par. 27, 32-34), an arrangement of the touch electrodes in the edge area (Peng’s Figs. 5A-B and par. 63-64: TX1 and TXN), and a difference in capacitance between the inner area and the edge area (Peng’s par. 30: difference in charges in the irregular vs. regular sensing units). 

Regarding claims 5 and 17, Peng discloses wherein the voltage level of the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 57: 2*V1) is equal to or smaller than two times the voltage level of the touch driving signal applied to the inner area (Peng’s par. 57:V1). 
claims 6 and 18, Peng discloses wherein the plurality of driving lines (Peng’s Figs. 1A, 3A-B and par. 41-44: transmitters) are different from a plurality of sensing lines (Peng’s Fig. 3A and par. 41: receivers), through which a touch sensing signal from the plurality of electrodes (Peng’s par. 41) is delivered to the touch circuit (Peng’s par. 44). 

Regarding claims 7 and 19, Peng discloses wherein the plurality of driving lines (Peng’s Figs. 1A, 3A-B and par. 41-44: transmitters) are same as a plurality of sensing lines (Peng’s Fig. 3B and par. 42), through which a touch sensing signal from the plurality of electrodes (Peng’s par. 42, 46) is delivered to the touch circuit (Peng’s par. 46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Kurasawa et al. in US 2017/0220185 (hereinafter Kurasawa).
Peng fails to disclose at a point in time at which the scan signal is applied to touch electrodes …the touch circuit/touch driving signal output circuit outputs the touch driving signal to the corresponding touch electrodes. However, in the related field of endeavor of touch display panels, Kurasawa discloses at a point in time at which the scan signal (Kurasawa’s Figs. 37-38 and par. 181: see Vscan) is applied to touch electrodes (Kurasawa’s Figs. 37-38 and par. 175, 181: gate line GCLT for touch), outputting the touch driving signal (Kurasawa’s Figs. 37-38 and par. 175, 181: Vcom AC) to the corresponding touch electrodes (Kurasawa’s Figs. 37-38 and 
wherein, at a point in time at which the scan signal (Kurasawa’s Figs. 37-38 and par. 181: see Vscan) is applied to touch electrodes located in the edge area (Kurasawa’s Figs. 37-38 and par. 175, 181: gate line GCLT for touch which upon combination will cover the electrodes at edges of Peng’s Fig. 5A), among the plurality of touch electrodes (Peng’s Fig. 5A), the touch circuit/touch driving signal output circuit (Peng’s par. 30, 40-46: touch control chip) outputs the touch driving signal (Kurasawa’s Figs. 37-38 and par. 175, 181: Vcom AC equivalent to driving signal of Peng’s par. 30, 40-46) to the corresponding touch electrodes (Peng’s Fig. 5A). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Han in US 2020/0089350 (hereinafter Han).
Peng fails to disclose the touch electrodes and the driving lines are disposed on the encapsulation layer. However, in the same field of endeavor of touch displays with rounded edges, Han discloses a touch display device (Han’s Fig. 1) comprising an encapsulation layer (Han’s Fig. 2) in the display panel (Han’s Figs. 1-2), and wherein the touch electrodes and the driving lines are disposed on the encapsulation layer (Han’s Figs. 2-3 and par. 41-42, 44-45: sensing electrode units IE and wirings TX, RX on 50a on 40).  Therefore, it would have been obvious to one of ordinary skill in the art at to use Han’s teachings of location of touch electrodes and driving lines on the encapsulation layer in Peng’s touch display device, in order to obtain the predictable result of a known stack for a rounded corners and notch touch display device (Han’s Fig. 1 and Peng’s Fig. 1A).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Dun et al. in US 2019/0294282 (hereinafter Dun).

Regarding claim 10, Peng discloses a method of driving a touch display device (Peng’s par. 26) comprising: 
10. A method of driving a touch display device, the method comprising: 
a display panel (Peng’s Fig. 1A and par. 26, 32) includes an edge area (Peng’s Fig. 1A) having a rounded shape (Peng’s Fig. 1A) and a flat inner area (Peng’s Fig. 1A) in which a plurality of touch electrodes (Peng’s Figs. 1A, 3A-B and par. 32, 34, 41-42: sensing units) are disposed (Peng’s Figs. 1A, 3A-B), and a plurality of driving lines (Peng’s Figs. 1A, 3A-B and par. 41-44: transmitters) applying touch driving signals (Peng’s par. 30, 40-46: driving signal) to the plurality of touch electrodes (Peng’s Figs. 1A, 3A-B and par. 32, 34, 41-46: sensing units) are disposed in the display panel (Peng’s Figs. 1A, 3A-B); and 
outputting the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of irregular sensing by Tx1) at a voltage level higher (Peng’s par. 30, 57, 63: the smaller area, the higher the driving voltage) than a voltage level of the touch driving signal applied to the inner area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of regular sensing by Tx2-Tx N-1). 
Peng fails to explicitly disclose sequentially outputting a scan signal to a display panel along a plurality of gate lines.  However, in the same field of endeavor of touch display devices with rounded corners (Dun’s par. 7 and Fig. 1), Dun discloses sequentially outputting a scan signal (Dun’s par. 45: scanning voltage to scanning lines one-by-one) to a display panel (Dun’s par. 44) along a plurality of gate lines (Dun’s par. 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, for Peng’s display layer to include gate lines sequentially supplied with a scan line (as taught by Dun) in order to obtain the predictable result 

Regarding claim 11, Peng in view of Dung disclose wherein the voltage level of the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 30, 57, 63-64: driving voltage of irregular sensing by Tx1) is determined in consideration of at least one of a shape of the edge area (Peng’s Fig. 1A and par. 27, 32-34), an arrangement of the touch electrodes in the edge area (Peng’s Figs. 5A-B and par. 63-64: TX1 and TXN), and a difference in capacitance between the inner area and the edge area (Peng’s par. 30: difference in charges in the irregular vs. regular sensing units). 

Regarding claim 12, Peng in view of Dung disclose wherein the voltage level of the touch driving signal applied to the edge area (Peng’s Fig. 1A, 5A-B and par. 57: 2*V1) is equal to or smaller than two times the voltage level of the touch driving signal applied to the inner area (Peng’s par. 57:V1). 

Regarding claim 13, Peng in view of Dung disclose wherein the plurality of driving lines (Peng’s Figs. 1A, 3A-B and par. 41-44: transmitters) are different from a plurality of sensing lines (Peng’s Fig. 3A and par. 41: receivers), through which a touch sensing signal from the plurality of electrodes (Peng’s par. 41) is delivered to the touch circuit (Peng’s par. 44). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621